Citation Nr: 1500489	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  10-13 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to May 1962.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran filed a notice of disagreement dated in June 2009 and the RO issued a statement of the case dated in February 2010.  She submitted her substantive appeal in March 2010 that included a request to testify before a Veterans Law Judge at the local regional office.  She withdrew this request in May 2013.  38 C.F.R. § 20.704.

In February 2013, the RO granted service connection for tinnitus.

In a November 2014 Brief, the Veteran's representative noted that the Veteran had been denied service connection for a psychiatric condition in 1970 and included arguments related to this.  As it is unclear from the argument whether the Veteran is requesting to reopen this claim, she should be contacted in order to clarify the matter.  This issue is therefore referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

Resolving doubt in the Veteran's favor, bilateral hearing loss had its onset as a result of military service.


CONCLUSION OF LAW

The criteria for an award of service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 ("VCAA") that became law in November 2000.  The VCAA provides, among other things, that VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  The VCAA also requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In this case, however, as the Board has decided that entitlement to service connection for bilateral hearing loss is warranted, no further discussion of the Veterans Claims Assistance Act of 2000 and the implementing regulations is required at this point.  

II.  Analysis.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for listed chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  In this regard, the Board notes that lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

Certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2013).  See also Hensley v. Brown, 5 Vet. App. 155 (1993). 

The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385 ) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159. 

The Veteran is competent to describe her difficulty hearing over the years, which she can perceive, but hearing loss for the purpose of VA disability compensation is not a condition capable of lay observation because it relies upon audiometric testing. Savage v. Gober, 10 Vet. App. 488 (1997), Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

In this case, the Veteran was provided a VA examination in September 2012 that found that she met the threshold for hearing loss for VA purposes.  The examiner also noted that the Veteran had been exposed to acoustic trauma in service, as she worked in Air Traffic Control and was around Military Aircraft noise.  It was indicated that ear protection was not utilized.  The Veteran also reported intermittent tinnitus with an onset of over 30 years prior.  In an addendum report dated the next month, the examiner indicated that the Veteran's claims file was available and reviewed.  It was noted that the Veteran had normal hearing upon service separation.  The Veteran's service records show that she served as an Air Traffic controller and as such it acoustic trauma was conceded.  Tinnitus was found to be at least as likely as not related to military noise.  However, the examiner found that hearing loss was less likely related to military noise exposure.  In this regard, the examiner found that there were no complaints of hearing loss in service and cited medical evidence indicating that there was no scientific evidence for the existence of delayed onset hearing loss.

In February 2013, the RO granted entitlement to service connection for tinnitus based on the VA examiner's report, to include conceded noise exposure in service and complaint of tinnitus going back 30 years.

Based on the foregoing, the Board finds that, despite the VA examiner's conclusion, service connection is warranted for hearing loss.  Acoustic trauma has been conceded and used to support a grant of service connection for tinnitus.   And, as noted above, in-service complaints of or treatment for hearing loss are not required in order to establish service connection as long as there is a diagnosis of hearing loss for VA purposes and a medically sound basis for attributing such disability to service.  Here, an April 2009 statement essentially indicates a continuous history of hearing problems proximate to separation from service that gradually worsened and interfered more noticeably in her life over time.  As hearing loss is a form of organic disease of the nervous system and thus is a chronic disease under 38 C.F.R. § 3.309(a), service connection may be granted solely based on continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Therefore, the Board finds that doubt should be resolved in the Veteran's favor and service connection for bilateral hearing loss should be allowed.    38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


